ACCEPTED
                                                                                                                                         06-17-00102-CV
                                                                                                                               SIXTH COURT OF APPEALS
                                                                                                                                     TEXARKANA, TEXAS
Appellate Docket Number: 06-17-00102-CV                                                                                                 4/2/2018 4:25 PM
                                                                                                                                        DEBBIE AUTREY
     Appellate Case Style: Richard H. Drew, III                                                                                                   CLERK
                      Vs. A. C. B.
Companion
  Case(s):
Amended/Corrected Statement                                                                       FILED IN
                                                                                           6th COURT OF APPEALS
                                       DOCKETING STATEMENT (Civil) TEXARKANA, TEXAS
                                          Appellate Court: 6th Court of Appeals            4/3/2018 8:18:00 AM
                      (to be filed    in the court of appeals upon perfection of appeal under TRAP
                                                                                               DEBBIE32)
                                                                                                       AUTREY
                                                                                                   Clerk
NOTE: Because space for additional parties / attorneys is limited on this form, you can include the information on a separate document. As per TRAP
32.1 and 9.4, please include party’s name and the name, address, email address, telephone number, fax number, if any, and State Bar Number of the
party’s lead counsel. If the party is not represented by an attorney, that party’s name, address, telephone number, fax number should be provided.


I. Appellant                                                              II. Appellant Attorney(s) - Continued
       Person     Organization                                                Lead Attorney                     Select

Name: Richard H. Drew III                                                 Name:
        Pro Se                                                            Bar No.
If Pro Se Party, enter the following information:                         Firm Name:
Address:                                                                  Address 1:
City/State/Zip:                                                           Address 2:
Tel.                      Ext.           Fax:                             City/State/Zip:
Email:                                                                    Tel.                       Ext.           Fax:
II. Appellant Attorney(s)                                                 Email:
   Lead Attorney                    Retained                                                                    Select
                                                                              Lead Attorney
Name: Daniel L. Barnes                                                    Name:
Bar No. 24001691
                                                                          Bar No.
Firm Name: Daniel L. Barnes Attorney at Law
                                                                          Firm Name:
Address 1:306 Sixth Street                                                Address 1:
Address 2:
                                                                          Address 2:
City/State/Zip: Waxahachie                                                City/State/Zip:
Tel. (817) 300-2175       Ext.           Fax: (972) 923-9606
                                                                          Tel.                       Ext.           Fax:
Email: danielbarneslaw@gmail.com
                                                                          Email:
   Lead Attorney                     Select                                                                     Select
                                                                              Lead Attorney
Name:
                                                                          Name:
Bar No.
                                                                          Bar No.
Firm Name:
                                                                          Firm Name:
Address 1:
                                                                          Address 1:
Address 2:
                                                                          Address 2:
City/State/Zip:
                                                                          City/State/Zip:
Tel.                      Ext.           Fax:
                                                                          Tel.                       Ext.           Fax:
Email:
                                                                          Email:

                                                                  Page 1 of 10
III. Appellee                                                     IV. Appellee Attorney(s) - Continued
       Person     Organization                                       Lead Attorney          Select
Name: A. C. B.                                                    Name:
        Pro Se                                                    Bar No.
If Pro Se Party, enter the following information:                 Firm Name:
Address:                                                          Address 1:
City/State/Zip:                                                   Address 2:
Tel.                    Ext.         Fax:                         City/State/Zip:
Email:                                                            Tel.               Ext.       Fax:
IV. Appellee Attorney(s)                                          Email:
   Lead Attorney                 Retained
Name: Jason M. Willet                                                Lead Attorney          Select

Bar No. 00788669                                                  Name:
Firm Name: Wray and Willet, PLLC                                  Bar No.
Address 1: 200 North Rogers Stret                                 Firm Name:
Address 2:                                                        Address 1:
City/State/Zip: Waxahachie                                        Address 2:
Tel. (972) 938-1850     Ext.         Fax: (927) 937-6844          City/State/Zip:
Email: jason@elliscountylaw.com                                   Tel.               Ext.       Fax:
                                                                  Email:
   Lead Attorney                 Select
Name:                                                                Lead Attorney          Select
Bar No.                                                           Name:
Firm Name:                                                        Bar No.
Address 1:                                                        Firm Name:
Address 2:                                                        Address 1:
City/State/Zip:                                                   Address 2:
Tel.                    Ext.         Fax:                         Tel.               Ext.       Fax:
Email:                                                            Fax:
                                                                  Email:




                                                           Page 2 of 10
V. Perfection of Appeal, Judgment and Sentencing
Nature of Case (Subject matter or type of case): Injunction
Date Order or Judgment signed: 07/24/2017                         Type of Judgment: Bench Trial
Date Notice of Appeal filed in Trial Court: 09/21/2017
    If mailed to the Trial Court clerk, also give the date mailed:
Interlocutory appeal of appealable order:            Yes        No
     If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated Appeal (See TRAP 28):              Yes         No
    If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):                   Yes           No
Permissive? (See TRAP 28.3):          Yes        No
    If yes, please specify statutory or other basis for such status:



Agreed? (See TRAP 28.2):           Yes      No
    If yes, please specify statutory or other basis for such status:



Appeal should receive precedence, preference, or priority under statute or rule?                 Yes   No
    If yes, please specify statutory or other basis for such status:



Does this case involve an amount under $100,000?                         Yes          No
Judgment or Order disposes of all parties and issues?                    Yes          No
Appeal from final judgment?                                              Yes          No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?         Yes   No


VI. Actions Extending Time To Perfect Appeal
Motion for New Trial:                    Yes     No             If yes, date filed: 07/25/2017
Motion to Modify Judgment:               Yes     No             If yes, date filed:
Request for Findings of Fact and Conclusions of Law:
                                         Yes     No             If yes, date filed:
Motion to Reinstate:                     Yes     No             If yes, date filed:
Motion under TRCP 306a:                  Yes     No             If yes, date filed:
Other:                                   Yes     No
    If Other, please specify:


                                                                Page 3 of 10
VII. Indigency of Party (Attach file stamped copy of Statement and copy of the trial court order.)
Was Statement of Inability to Pay Court Costs filed in the trial court?          Yes       No
   If yes, date filed:
Was a Motion Challenging the Statement filed in the trial court?                  Yes      No
   If yes, date filed:
Was there any hearing on appellant’s ability to afford court costs?               Yes      No
   Hearing Date:
Did trial court sign an order under Texas Rule of Civil Procedure 145?            Yes      No
   Date of Order:
   If yes, trial court finding:    Challenge Sustained      Overruled

VIII. Bankruptcy
Has any party to the court’s judgment filed for protection in bankruptcy which might affect this appeal?
        Yes      No
   If yes, please attach a copy of the petition.
   Date bankruptcy filed:
   Bankruptcy Case Number:

IX. Trial Court and Record
Court: 40 Judical District Court                           Clerk’s Record
County: Ellis                                              Trial Court Clerk: ✔ District          County
Trial Court Docket No. (Cause No.):                        Was Clerk’s record requested? ✔ Yes             No
  94755
                                                              If yes, date requested: 11/08/2017
Trial Court Judge (who tried or disposed of the case):        If no, date it will be requested:
   Name: Hon. Bob Carroll
                                                           Were payment arrangements made with clerk?
   Address 1: 109 S. Jackson St
                                                               ✔ Yes      No        Indigent
   Address 2:
                                                           (Note: No request required under TRAP 34.5(a),(b).)
   City/State/Zip: Waxahachie/ TX/ 75165
   Tel. (972) 825-5060 Ext.          Fax: (972) 825-5061
   Email: donna.tay@co.ellis.tx.us




                                                    Page 4 of 10
IX. Trial Court and Record - Continued
Reporter’s or Recorder’s Record
Is there a Reporter’s Record?          Yes       No
Was Reporter’s Record requested?               Yes    No
         If yes, date requested: 11/08/2017
         If no, date it will be requested:
Was the Reporter’s Record electronically recorded?          Yes        No
Were payment arrangements made with the court reporter/court recorder?             Yes       No       Indigent


   Court Reporter           Court Recorder                        Court Reporter          Court Recorder
   Official                 Substitute                            Official                Substitute
Name: Darla M. Chavez                                         Name:
Address 1: 17334 Sparta Drive                                 Address 1:
Address 2:                                                    Address 2:
City/State/Zip: Duncanville/ TX/ 75137                        City/State/Zip:
Tel. (972) 296-7800 Ext.           Fax:                       Tel.                 Ext.        Fax:
Email:                                                        Email:


X. Supersedeas Bond
Supersedeas bond filed?        Yes        No
   If yes, date filed:
   If no, will file?     Yes      No

XI. Extraordinary Relief
Will you request extraordinary relief (e.g., temporary or ancillary relief) from this Court?       Yes     No
   If yes, briefly state the basis for your request:




                                                       Page 5 of 10
XII. Alternative Dispute Resolution/Mediation
     (Complete section if filing in the 1st, 2nd, 5th, 6th, 8th, 10th, 13th, or 14th Court of Appeals.)
Should this appeal be referred to mediation?     Yes       No
    If no, please specify:
Has this case been through an ADR procedure?         Yes        No
    If yes, who was the mediator?
    What type of ADR procedure?
    At what stage did the case go through ADR?          Pre-Trial    Post-Trial    Other
        If other, please specify:
Type of Case? Injunction
    Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if
    known (without prejudice to the right to raise additional issues or request additional relief):


    Injunction vacated, award of damages vacated


How was the case disposed of? bench trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
    If money judgment, what was the amount? Actual damages:
    Punitive (or similar) damages:
    Attorney’s fees (trial):
    Attorney’s fees (appellate):
    Other: $ 10,000.00
       If other, please specify: not specied as to type of damage
Will you challenge this Court’s jurisdiction?     Yes      No
Does judgment have language that one or more parties “take nothing”?         Yes      No
Does judgment have a Mother Hubbard clause?          Yes        No
Other basis for finality:




                                                           Page 6 of 10
XII. Alternative Dispute Resolution/Mediation - Continued
     (Complete section if filing in the 1st, 2nd, 5th, 6th, 8th, 10th, 13th, or 14th Court of Appeals.)
Rate the complexity of the case (use 1 for least and 5 for most complex):              1      2    3     4     5
Please make my answer to the preceding questions known to other parties in this case?                  Yes         No
Can the parties agree on an appellate mediator?           Yes       No
    If yes, please give the name, address, telephone, fax, and email address:
    Name:
    Address:
    Telephone:                             Ext.
    Fax:
    Email:
Languages other than English in which the mediator should be proficient:


Name of the person filling out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this, or any other Texas Appellate Court, by Court, Docket, and Style.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.
Court: Select Appellate Court                               Docket:
Style:
  Vs.



                                                          Page 7 of 10
XIV. Pro Bono Program:
     (Complete section if filing in the 1st, 2nd, 3rd, 5th, 7th, 13th or 14th Court of Appeals.)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee
and local Bar Associations, are conducting a program to place a limited number of civil appeals with appellate counsel
who will represent the appellant in the appeal before this Court.
The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program
based upon a number of discretionary criteria, including the financial means of the appellant or appellee. If a case is
selected by the Committee, and can be matched with appellate counsel, that counsel will take over representation of the
appellant or appellee without charging legal fees. More information regarding this program can be found in the Pro Bono
Program Pamphlet available in paper form at the Clerk's Office or on the Internet at http://www.tex-app.org. If your case
is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within thirty (30)
to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono
Committee will select your case and that pro bono counsel can be found to represent you. Accordingly, you should not
forego seeking other counsel to represent you in this proceeding. By signing your name below, you are authorizing the
Pro Bono committee to transmit publicly available facts and information about your case, including parties and
background, through selected Internet sites and Listserv to its pool of volunteer appellate attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?       Yes     No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the
committee may have regarding the appeal?   Yes     No
Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the
information used solely for the purposes of considering the case for inclusion in the Pro Bono Program.
If you have not previously filed a Statement of Inability to Pay Court Costs and attached a file-stamped copy of that
Statement, does your income exceed 200% of the U.S. Department of Health and Human Services Federal Poverty
Guidelines?    Yes     No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at
http://aspe.hhs.gov/poverty/06poverty.shtml.
Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes     No
    If yes, please attach a Statement of Inability to Pay Court Costs completed and executed by the appellant or appellee.
    Sample forms may be found in the Clerk's Office or on the internet at http://www.tex-app.org. Your participation in
    the Pro Bono Program may be conditioned upon your execution of a Statement under oath as to your financial
    circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if
known (without prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if
necessary).




                                                        Page 8 of 10
XV. Signature
                                                                      04/02/2018
Signature of counsel (or Pro Se Party)                                Date
/s/ Daniel L. Barnes                                                  24001691
Printed Name                                                          State Bar No.
/s/ Daniel L. Barnes                                                  /s/ Daniel L. Barnes
Electronic Signature (Optional)                                       Name


XVI. Certificate of Service
The undersigned counsel certifies that this Docketing Statement has been served on the following lead counsel for all
parties to the Trial Court’s Order or Judgment as follows on:
                                                                      /s/ Daniel L. Barnes
Signature of counsel (or Pro Se Party)                                Electronic Signature (Optional)

24001691
State Bar No.

Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and
must state:
                                   (1) the date and manner of service;
                                   (2) the name and address of each person served, and
                                   (3) if the person served is a party’s attorney, the name of the party represented by the attorney.




                                                            Page 9 of 10
Please enter the following for each person served:
Date Served:                                                     Date Served:
Manner Served: eServe                                            Manner Served: Select
Name: Jason M. Willet                                            Name:
Bar No. 00788669                                                 Bar No.
Firm Name: Wray and Willet, PLLC                                 Firm Name:
Address 1: 200 North Rogers Stret                                Address 1:
Address 2:                                                       Address 2:
City/State/Zip: Waxahachie                                       City/State/Zip:
Tel.(972) 938-1850   Ext.           Fax: (927) 937-6844          Tel.                    Ext.   Fax:
Email: jason@elliscountylaw.com                                  Email:
Party: A. C. B.                                                  Party: A. C. B.


Date Served:                                                     Date Served:
Manner Served: Select                                            Manner Served: Select
Name:                                                            Name:
Bar No.                                                          Bar No.
Firm Name:                                                       Firm Name:
Address 1:                                                       Address 1:
Address 2:                                                       Address 2:
City/State/Zip:                                                  City/State/Zip:
Tel.                    Ext.        Fax:                         Tel.                    Ext.   Fax:
Email:                                                           Email:
Party: A. C. B.                                                  Party: A. C. B.

Date Served:
Manner Served: Select
Name:
Bar No.
Firm Name:
Address 1:
Address 2:
City/State/Zip:
Tel.                    Ext.        Fax:
Email:
Party: A. C. B.




                                                          Page 10 of 10